 

Exhibit 10.1

 

PERFORMANCE INCENTIVE STOCK PLAN

 

The CMS Energy Corporation Performance Incentive Stock Plan effective June 1,
2020.

 

Article I. Purpose

 

The CMS Energy Corporation Performance Incentive Stock Plan (hereinafter called
the "Plan") is a Plan to provide incentive compensation to Eligible Persons,
based upon such Eligible Persons' individual contributions to the long-term
growth and profitability of the Corporation, and in order to encourage such
Eligible Persons to identify with shareholder concerns and their current and
continuing interest in the development and financial success of the Corporation.
Because it is expected that the efforts of Officers, Employees or Directors
selected for participation in the Plan will have a significant impact on the
results of the Corporation's operations in future years, the Plan is intended to
assist the Corporation in attracting and retaining Officers, Employees or
Directors of superior ability and in motivating their activities on behalf of
the Corporation.

 

Article II. Definitions

 

2.1 Definitions: When used in the Plan, the following words and phrases shall
have the following meanings:

 



  a.  “Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange
Act.         b. “Appreciation Value” means the increase in the value of a
Phantom Share awarded to a Participant and as described in Section 8.1 of the
Plan.         c. “Award” means the incentive compensation awarded or granted
under this Plan in the form of shares of Restricted Common Stock, Restricted
Common Stock Units, Unrestricted Common Stock, Stock Options, Stock Appreciation
Rights, Phantom Shares and/or Performance Units.         d. “Award Document”
means an agreement, certificate or other type or form of document or
documentation approved by the Committee which sets forth the terms and
conditions of an Award. An Award Document may be written, electronic or other
media, including a notation on the books and records of the Corporation and,
unless the Committee requires otherwise, need not be signed by a representative
of the Corporation or a Participant.         e. “Award Period” means the period
or periods of time relating to any Restrictions imposed by the Committee with
respect to Restricted Common Stock or Restricted Common Stock Units awarded
under Article VII of the Plan. Such period of time shall extend for a period of
at least twelve months for Directors (or, if earlier, the period from the date
of award until the next annual meeting of shareholders to occur after the date
of the award) and for a period of at least thirty-six months for Officers and
Employees from and after the date of the award provided that vesting may occur
in full at the end of such period, and further provided that the Committee may
provide for early vesting upon the death, Disability, Retirement or termination
of service of the award recipient, all as set forth in the Award Document.      
  f. “Beneficial Owner” has the meaning set forth in Rule 13d-3 under the
Exchange Act.   g. "Beneficiary" means the beneficiary or beneficiaries
designated to receive the amount, if any, payable under the Plan upon the death
of a Participant.         h. "Board" means the Board of Directors of CMS Energy
Corporation or Consumers Energy Company.         i.  “Cause” shall have the
meaning set forth in any written agreement between the Participant and the
Corporation and, if not defined, “Cause” means the occurrence of any one or more
of the following:           (a)       The continued failure by the Participant
to substantially perform his or her duties of employment (other than any such
failure resulting from the Participant’s Disability), after a demand for
substantial performance is delivered to the Participant that identifies the
manner in which the Committee believes that the Participant has not
substantially performed his or her duties, and the Participant has failed to
remedy the situation within a reasonable period of time specified by the
Committee which shall not be less than 30 days; or



 



 

 

 



    (b)       The Participant’s (i) indictment for a felony or (ii) conviction
for a misdemeanor involving fraud, embezzlement, theft, misappropriation or
failure to be truthful; or           (c)       The Participant’s (i) gross
negligence, (ii) failure or refusal, on request or demand by the Corporation or
any governmental authority, to provide testimony to or cooperate with any
governmental regulatory authority, or any other similar non-cooperation by the
Participant, (iii) willful engaging in misconduct materially or demonstrably
injurious to the business or reputation (by adverse publicity or otherwise) of
the Corporation, monetarily or otherwise, or (iv) violation of a material
provision of the Corporation’s code of conduct and/or code of ethics, including
but not limited to violations of the Corporation’s policies relating to
substance abuse and discrimination.         j. “Change in Control” for
Participants who have a written agreement with the Corporation including a
change in control provision, shall have the meaning as specified in such
agreement. For other Participants, the phrase shall have the meaning provided in
Attachment A hereto.         k. "Code" means the Internal Revenue Code of 1986,
as amended.         l. "Committee" means, as and to the extent specified in
Section 3.2 of this Plan, the Compensation and Human Resources Committee[s] of
the Board and/or the Governance, Sustainability and Public Responsibility
Committee[s] of the Board which shall each be comprised in such a manner
intended to comply with the requirements of the New York Stock Exchange or other
applicable stock exchanges, and Rule 16b-3 (or any successor rule) under the
Exchange Act, in each case, to the extent applicable.         m. "Common Stock"
means the common stock of CMS Energy Corporation as authorized for issuance in
its Articles of Incorporation at the time of an award or grant under this Plan.
        n. "Corporation" means CMS Energy Corporation, its successors and
assigns, and each of its subsidiaries, or any of them individually.         o.
"Director" means any person who is a member of the Board.         p.
“Disability” means a determination by the insurer or third-party administrator
under an individual and/or group disability policy covering the Participant that
the Participant is totally and permanently disabled as defined in the policy or
if there is no such coverage, then a disability that satisfies the requirements
of total and permanent disability under Code Section 22(e).         q. "Eligible
Person" means an Officer, an Employee or Non-Employee Director.         r.
“Eligible Termination” means a termination (not involving death, Disability,
Retirement or Cause); pursuant to a notice of termination delivered to the
Participant by the Corporation or pursuant to a request that the Participant
submit a resignation as an employee.         s. “Employee” means a non-Officer
part-time or full-time salaried (exempt and non-exempt) or union employee of the
Corporation.         t. "Exchange Act" means the Securities Exchange Act of
1934, as amended.         u. "Grant Period" means the period or periods of time
relating to any restrictions imposed by the Committee with respect to Stock
Options or Stock Appreciation Rights granted under Article VI of the Plan. Such
period(s) of time shall extend for a period of at least thirty-six months from
and after the date of the grant provided that vesting may occur in full at the
end of such period, and further provided that the Committee may provide for
early vesting upon the death, Disability, Retirement or termination of service
of the award recipient, all as set forth in the Award Document.         v.
"Immediate Family" means a Participant’s spouse, child, step-child, grandchild,
sibling or parent.

 



 2 

 

 



  w. "Incentive Option" means an option to purchase Common Stock that meets the
requirements of the Plan and Code Section 422, or any successor provision, and
which is intended by the Committee to constitute an Incentive Option.         x.
"Non-Employee Director" means a member of the Board who is not currently an
employee of the Corporation.         y. "Nonqualified Option" means an option to
purchase Common Stock that meets the requirements of the Plan and which is not
an Incentive Option.         z. "Officer" means an employee of the Corporation
in salary grade E-3 or higher.         aa. "Optionee" means any person to whom a
Stock Option or Stock Appreciation Right has been granted or who becomes a
holder under Article VI of the Plan.         bb. "Participant" means a person to
whom an Award has been made which has not been paid, exercised, forfeited,
canceled, expired or otherwise terminated or satisfied under the Plan.        
cc. "Performance Criteria" are the factors used by the Committee (on an absolute
or relative basis) to establish goals to track business measures. The Committee
may use one or more of the following business criteria, which may be based on
corporate-wide or subsidiary, division, operating unit or individual measures:
net earnings; operating earnings or income; earnings growth; net income; cash
flow (including operating cash flow, free cash flow, discounted cash flow return
on investment, and cash flow in excess of cost of capital); earnings per share;
earnings per share growth; stock price; total shareholder return; absolute
and/or relative return on common shareholders equity; return on shareholders
equity; return on capital; return on assets; economic value added (income in
excess of cost of capital); independent customer satisfaction studies or
indices; expense reduction; sales; or ratio of operating expenses to operating
revenues. Further, the Plan may incorporate certain operating parameters such as
safety, reliability and customer service. In addition, the Committee may elect
to use any other business or individual criteria, whether or not listed herein.
The established Performance Criteria may be applied on a pre- or post-tax basis
and may be adjusted to include or exclude objectively determinable components of
any Performance Criteria, including, without limitation, special charges such as
restructuring or impairment charges, debt refinancing costs, extraordinary or
noncash items, unusual, nonrecurring or one-time events affecting the
Corporation or its financial statements or changes in law or accounting
principles (each an “Adjustment Event”). In the sole discretion of the
Committee, the Committee may amend or adjust the Performance Criteria or other
terms and conditions of an outstanding Award in recognition of any Adjustment
Event.         dd. "Performance Unit" means a contractual right granted to a
Participant pursuant to Article VIII of the Plan to receive a designated dollar
value equal to the value established by the Committee and subject to such terms
and conditions as are set forth in this Plan and the applicable Award Document.
        ee. "Person" shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as provided in Section 13(d) of the Exchange Act.        
ff. “Plan Administrator” has the meaning set forth in Section 3.2 of the Plan.  
      gg. "Phantom Share" means a contractual right granted to a Participant
pursuant to Article VIII of the Plan to receive an amount equal to the
Appreciation Value at such time, and subject to such terms and conditions as are
set forth in this Plan and the applicable Award Document.         hh.
"Restricted Common Stock" means Common Stock delivered subject to the
Restrictions described in Article VII of the Plan.         ii. "Restricted
Common Stock Unit" means a right to receive one share of Common Stock or, in
lieu thereof and to the extent provided in the applicable Award Document, the
fair market value of such share of Common Stock in cash, which shall be subject
to the Restrictions described in Article VII of the Plan.         jj.
"Restrictions" for purposes of Article VII of the Plan includes any time-based
and/or performance-based conditions to vesting.         kk. "Retirement" means
retirement of a Participant from active employment or service with the
Corporation on or after age 55.

 



 3 

 

 

  ll. "Shareholder(s)" means the shareholder(s) of CMS Energy Corporation stock.
        mm. "Stock Appreciation Right" shall mean a right to receive the
appreciation in value of the optioned shares over the option price, granted
pursuant to Article VI of the Plan.         nn. “Stock Option" means an option
to purchase shares of Common Stock at a specified price, granted pursuant to
Article VI of the Plan, which includes Incentive Options and Non-qualified
Options.         oo. “Unrestricted Common Stock” shall mean Common Stock which
is not subject to Restrictions or Performance Criteria.         pp. "Valuation
Date" means the date or dates established by the Committee at the time of grant
of Phantom Shares, when the Appreciation Value is determined.

 

Article III. Effective Date, Duration, Scope and Administration of the Plan

 

3.1 Effective Date: This Plan shall be effective June 1, 2020, conditioned upon
approval of the Shareholders, and shall continue until May 31, 2030.         3.2
Administration: The Compensation and Human Resources Committees shall be the
Plan Administrator for Officers and Employees, including any Award or any Award
Document with respect to Officers and Employees, and the Governance,
Sustainability and Public Responsibility Committees shall be the Plan
Administrator for Non-Employee Directors including any Award or any Award
Document with respect to Non-Employee Directors.       The Committee shall have
full power and authority to construe, interpret and administer the Plan. All
decisions, actions or interpretations of the Committee shall be final,
conclusive and binding upon all parties. If any Participant objects to any such
interpretation or action formally or informally, the expenses of the Committee
and its agents and counsel shall be chargeable against any amounts otherwise
payable under the Plan to or on account of the Participant.     3.3
Indemnification: No member of the Committee shall be personally liable by reason
of any contract or other instrument executed by him or on his behalf in his
capacity as a member of the Committee nor for any mistake of judgment made in
good faith, and the Corporation shall indemnify and hold harmless each member of
the Committee and each other Officer, employee of the Corporation or Director to
whom any duty or power relating to the administration or interpretation of the
Plan may be allocated or delegated, against any cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim with
the approval of the Board) arising out of any act or omission to act in
connection with the Plan, unless arising out of such person's own fraud or bad
faith. To the extent that any payment or reimbursement of any liability, cost or
other expense of a Committee member or other person pursuant to this Article III
(each, an “indemnitee”) is subject to the requirements of Code Section 409A, the
following conditions shall apply: (a) the indemnitee shall only be entitled to
the payment or reimbursement of expenses incurred during the indemnitee’s
lifetime; (b) the amount of expenses paid or reimbursed during one taxable year
of the indemnitee shall not affect the amount of expenses eligible for payment
or reimbursement in any other taxable year; (c) any reimbursement of an expense
shall be made on or before the last day of the indemnitee’s taxable year
following the taxable year in which the expense was incurred; and (d) the right
to payment or reimbursement of expenses shall not be subject to liquidation or
exchange for another benefit.

 

Article IV. Participation, Awards and Grants

 

4.1 Participation: Each year the Committee shall designate as Participants in
the Plan those Eligible Persons who, in the opinion of the Committee, have
significantly contributed to the Corporation.     4.2 Awards and Grants: Each
year, the Committee may award shares of Restricted Common Stock and/or
Unrestricted Common Stock and may grant Restricted Common Stock Units, Phantom
Shares, Performance Units, Stock Options and/or Stock Appreciation Rights to
each Eligible Person whom it has designated as a Participant in such year. No
Incentive Option will be granted to an Eligible Person who is not a full or
part-time employee of the Corporation.       The Committee, at its sole
discretion, may give authorization to the chief executive officer of the
Corporation to award a specified number of shares of Common Stock and/or grant
Restricted Common Stock Units, Phantom Shares, Performance Units, Stock Options
and/or Stock Appreciation Rights to Employees designated as Participants;
provided, however, such authorization shall not be given with regard to the
selection for participation in this Plan of an Officer, Director or other person
subject to Section 16 of the Exchange Act or decisions concerning the timing,
pricing or amount of an award to such an Officer, Director or other person
subject to Section 16 of the Exchange Act.

 



 4 

 

 

4.3 Awards and Grants to Foreign Nationals: Awards of Common Stock and grants of
Stock Options (with or without Stock Appreciation Rights), Restricted Common
Stock Units, Phantom Shares or Performance Units may be made, without amending
the Plan, to Eligible Persons who are foreign nationals or employed outside the
United States or both, on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to further the purposes of the Plan or to accommodate differences in
local law, tax policy or custom. Moreover, the Committee may approve such
supplements to or alternative versions of the Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of the Plan
as in effect for any other purpose; provided, however, no such supplement or
alternative version shall: (a) increase the number of available shares of Common
Stock under Section 5.1 of the Plan; or (b) increase the limitations contained
in Section 5.3 of the Plan; or (c) increase the individual compensation limit in
Section 8.2 of the Plan.       Eligible Persons who are subject to United States
of America taxes are not eligible to receive a Stock Option or Stock
Appreciation Right that does not meet the requirements for exemption from Code
Section 409A.     4.4 Terms and Conditions: The Committee may impose such terms
and conditions on each Award, set forth in an Award Document, as it deems
necessary or appropriate, including without limitation the vesting, the timing
and method of payment, the right to earn dividend or dividend equivalents and
termination provisions. Any such Awards either shall be structured in such a
manner as to be exempt from the requirements of Code Section 409A or shall be
structured to meet the requirements of Code Section 409A. Grants of Stock
Options or Stock Appreciation Rights are in all cases intended to meet the
requirements for exemption from Code Section 409A. Awards shall be made in
accordance with applicable legal requirements of federal and state securities
laws, and in making determinations of legal requirements the Committee may rely
on an opinion of counsel for the Corporation.     4.5 Deferral of Payment: The
provisions of this Plan regarding payment of Awards shall be subject to and
interpreted in accordance with, in all respects, the deferral elections, if any,
that are made from time to time by a Participant who is salary grade 19 or above
and in accordance with the Award Document. The Committee may at its discretion
impose mandatory deferral for an Officer or Director to comply with stock
ownership requirements outside of this Plan. However, no such deferral election
shall be made to the extent that the deferral would cause adverse consequences
under Code Section 409A, and to the extent that an Award is subject to Code
Section 409A and such deferral causes an Award to be paid on account of a
separation from service thereunder, payment shall be delayed to the extent
required by Code Section 409A(a)(2)(B)(i).     4.6 Dividends and Dividend
Equivalents for Awards with Performance Criteria:  Dividends and dividend
equivalents with respect to shares subject to performance-based vesting
conditions shall be subject to the same vesting conditions as the underlying
shares. Payment of dividends and dividend equivalent rights, as prescribed in
the Award Document, may occur only upon the achievement of Performance Criteria
and payment is not permitted during the performance period.

 

Article V. Shares Reserved Under the Plan

 

5.1 Shares Reserved: There is hereby reserved for award under this Plan 6.5
million whole shares of Common Stock. All shares available under the Plan may be
granted as Incentive Options. To the extent permitted by law or the rules and
regulations of any stock exchange on which the Common Stock is listed, shares of
Common Stock with respect to which payment or exercise is in cash may thereafter
again be awarded or made subject to grant under the Plan. Shares of Common Stock
which are not issued by reason of expiration, cancellation, termination or
forfeiture under the terms of the Award Document and the Plan are permitted to
again be awarded or made subject to grant under the Plan. The number of shares
made available for option and sale under Article VI of the Plan plus the number
of shares awarded under Article VII of the Plan plus the number of shares
granted or purchased under Article VIII of the Plan will not exceed, at any
time, the number of shares of Common Stock reserved pursuant to this Article V.
      For purposes of determining the number of shares that remain available for
issuance under this Plan, (i) the number of shares of Common Stock that are
tendered by a Participant or withheld by the Corporation to pay the exercise
price of a Stock Option or to satisfy the Participant’s tax withholding
obligations in connection with the exercise or settlement of an Award and (ii)
the number of shares of Common Stock covered by a stock-settled Stock
Appreciation Right to the extent exercised, shall be deemed to have been
released or delivered for purposes of determining the maximum number of shares
of Common Stock available under the terms of this Plan and will not be available
for new grants or awards.

 



 5 

 

 

5.2 Adjustments. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
number and class of securities available under this Plan, the terms of each
outstanding Stock Option and Stock Appreciation Right (including the number and
class of securities subject to each outstanding Stock Option or Stock
Appreciation Right and the purchase price or base price per share), the terms of
each outstanding Restricted Common Stock Award and Restricted Common Stock Unit
Award (including the number and class of securities subject thereto), the terms
of each outstanding Phantom Share Award and Performance Unit Award (including
the number and class of securities subject thereto), the maximum number of
securities with respect to which Awards may be granted during any calendar year
under Section 5.3 to any one grantee, shall be appropriately adjusted by the
Committees. In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Corporation, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of Participants. In
either case, the decision of the Committee regarding any such adjustment shall
be final, binding and conclusive. Any such adjustment with respect to each Stock
Option or Stock Appreciation Right shall be consistent with the requirements
applicable to exempt stock rights under Code Section 409A and applicable
regulations. Any adjustment with respect to Incentive Options shall also conform
to the requirements of Code Section 422.     5.3 Limits: The maximum shares
awarded or granted for any one Non-Employee Director for any one calendar year
under this Plan, excluding any Performance Units granted under Section 8.2, will
not exceed the lesser of 10,000 shares of Common Stock or a value of $350,000 in
the aggregate. Not more than 10% of the total shares reserved for grant or award
under this Plan shall be granted or awarded to Non-Employee Directors.     5.4
Tax Withholding Payments: Each vesting and payment of Common Stock under the
Plan shall be made subject to applicable federal, state and local tax
withholding requirements. For this purpose, the Committee may provide for the
withholding of shares of Common Stock or allow a Participant to pay to the
Corporation funds sufficient to satisfy such withholding requirements. Each
vesting and payment under Article VIII shall be made subject to such federal,
state and local tax withholding requirements as apply on the relevant date. For
this purpose, if a payout is made under Section 8.2 of the Plan in Common Stock,
the Committee may provide for the withholding of shares of Common Stock or allow
a Participant to pay to the Corporation funds sufficient to satisfy such
withholding requirements.       If upon the exercise of a Nonqualified Option
and/or a Stock Appreciation Right or as a result of a disqualifying disposition
(within the meaning of Code Sections 422 and 424) of shares acquired upon
exercise of an Incentive Option, there shall be payable by the Corporation any
amount for income tax withholding, either the Corporation shall appropriately
reduce the amount of stock or cash to be paid to the Optionee or the Optionee
shall pay such amount to the Corporation to reimburse it for such income tax
withholding.

 

Article VI. Stock Options and Stock Appreciation Rights

 

6.1 Options: The Committee may from time to time authorize a grant of Stock
Options, which may consist in whole or in part of authorized and unissued Common
Stock. Exercises of grants of Stock Options are restricted by the Grant Period.
    6.2 Optionees: The Committee shall determine and designate from time to
time, in its sole discretion, those Eligible Persons to whom Stock Options and
Stock Appreciation Rights are to be granted and who thereby become Optionees
under the Plan.     6.3 Allotment of Shares: The Committee shall determine and
fix the number of shares of Common Stock subject to options to be offered to
each Optionee.     6.4 Option Price: The Committee shall establish the option
price at the time any Stock Option is granted at not less than 100% of the fair
market value of the Common Stock on the date on which such option is granted;
provided, however, that with respect to an Incentive Option granted to an
employee who at the time of the grant owns (after applying the attribution rules
of Code Section 425(d)) more than 10% of the total combined voting power of the
Corporation (or any parent or subsidiary corporation within the meaning of Code
Section 422), the option price shall not be less than 110% of the fair market
value of the Common Stock subject to the Incentive Option on the date such
Incentive Option is granted. Other than as contemplated in Section 5.2, in no
event shall Stock Options previously granted under this Plan be re-priced by
reducing the exercise price thereof, nor shall Stock Options previously granted
under this Plan be bought out or canceled and replaced by a subsequent re-grant
under this Plan of Stock Options having an exercise price lower than the Stock
Options so canceled.

 



 6 

 

 



6.5 Stock Appreciation Rights: At the sole discretion of the Committee, any
Stock Option granted under this Plan may, at the time of such grant, include a
Stock Appreciation Right. A Stock Appreciation Right may pertain to, and be
granted in conjunction with, a related underlying Stock Option and, in such
case, shall be exercisable only at the time and to the extent the related
underlying Stock Option is exercisable and only if the fair market value of the
Common Stock exceeds the Stock Option price in the related underlying Stock
Option. An Optionee who is granted a Stock Appreciation Right may elect to
surrender the related underlying Stock Option with respect to all or part of the
number of shares subject to the related underlying Stock Option and exercise in
lieu thereof the Stock Appreciation Right with respect to the number of shares
as to which the Stock Option is surrendered.       The exercise of the
underlying Stock Option shall terminate the related Stock Appreciation Right to
the extent of the number of shares purchased upon exercise of the underlying
Stock Option. The exercise of a Stock Appreciation Right shall terminate the
related underlying Stock Option to the extent of the number of shares with
respect to which the Stock Appreciation Right is exercised. Upon exercise of a
Stock Appreciation Right, an Optionee shall be entitled to receive, without
payment to the Corporation (except for applicable withholding taxes), an amount
equal to the excess of (i) the then aggregate fair market value of the number of
shares with respect to which the Optionee exercises the Stock Appreciation
Right, over (ii) the aggregate Stock Option price per share for such number of
shares. Such amount may be paid by the Corporation, in cash, Common Stock or any
combination thereof as specified in the Award Document.       Notwithstanding
the above, the Committee may grant Stock Appreciation Rights that are not in
conjunction with a related underlying Stock Option. The basis used in
determining any increase in the value of the Common Stock under such Stock
Appreciation Right shall be not less than 100% of the fair market value of the
Common Stock on the date of grant. To the extent, if any, that the Committee
elects to grant such Stock Appreciation Rights, then such Stock Appreciation
Rights shall in all respects be intended to be exempt from Code Section 409A.
Other than as contemplated in Section 5.2, in no event shall Stock Appreciation
Rights previously granted under this Plan be re-priced by reducing the exercise
price thereof, nor shall Stock Appreciation Rights previously granted under this
Plan be bought out or canceled and replaced by a subsequent re-grant under this
Plan of Stock Appreciation Rights having an exercise price lower than the Stock
Appreciation Rights so canceled.     6.6 Granting and Exercise of Stock Options
and Stock Appreciation Rights: Each Stock Option and Stock Appreciation Right
granted hereunder shall be exercisable at any such time or times or in any such
installments as may be determined by the Committee at the time of the grant.
However, the aggregate fair market value of shares underlying Incentive Options
(determined as of the date of option grant) that become exercisable for the
first time by any Optionee during any calendar year may not exceed $100,000 (or
such other amount as may be reflected in the limits imposed from time to time by
Code Section 422(d) or any successor provision).  This limitation shall be
applied by taking Stock Options into account in the order in which they were
granted and, to the extent a Stock Option exceeds this limitation; it shall be
treated as a Nonqualified Option and not as an Incentive Option.     6.7 Payment
of Stock Option Price: Notice of exercise of a Stock Option must be accompanied
by payment in full of the exercise price for all shares so purchased. Payment
shall be made by the Optionee either in cash or in Common Stock, including but
not limited to (i) check, (ii) tendering (either actually or by attestation)
shares owned by a Participant or directing the Corporation to withhold shares in
each case, having a fair market value at the date of exercise equal to such
exercise price, (iii) a third-party exercise procedure, including the use of
broker-assisted cashless exercise or (iv) a combination of the foregoing. No
Optionee shall have any of the rights of a Shareholder under any such Stock
Option until the actual issuance of shares to said Optionee, and prior to such
issuance no adjustment shall be made for dividends, distributions or other
rights in respect of such shares, except as provided in Section 5.2 of the Plan.
    6.8 Term of Stock Options and Stock Appreciation Rights: If not sooner
terminated, each Stock Option and Stock Appreciation Right granted hereunder
shall expire not more than ten years from the date of the granting thereof;
provided, that with respect to an Incentive Option granted to an Optionee who,
at the time of the grant, owns (after applying the attribution rules of Code
Section 425(d)) more than 10% of the total combined voting power of all classes
of stock of the Corporation (or any parent or subsidiary corporation within the
meaning of Code Section 422), such Incentive Option shall expire not more than
five years after the date of granting thereof.



 

 7 

 

 



6.9 Restrictions on Sale of Shares: If, at the time of exercise of any Stock
Option or Stock Appreciation Right granted hereunder, the Corporation is
precluded by any legal, regulatory or contractual restriction from selling
and/or delivering shares pursuant to the terms of such Stock Option or Stock
Appreciation Right, the sale and delivery of the shares may be delayed until the
restrictions are resolved and only cash may be paid upon exercise of the Stock
Appreciation Right. At any time during such delay, the Committee, in its sole
discretion, may permit the Optionee to revoke a Stock Option exercise, in which
event any corresponding Stock Appreciation Right shall be reinstated. This
provision shall be interpreted in such a manner as to preserve the exemption of
the Stock Option or Stock Appreciation Right from Code Section 409A.

 

Article VII. Restricted Common Stock, Restricted Common Stock Units and
Unrestricted Common Stock

 

7.1 Awards: Subject to the terms of this Plan, the Committee may from time to
time award Restricted Common Stock, Restricted Common Stock Units or
Unrestricted Common Stock to any Eligible Person it has designated as a
Participant and in accordance with such rules as the Committee may prescribe.
The Committee may also award Restricted Common Stock or Restricted Common Stock
Units conditioned on the attainment of a performance goal measured by
Performance Criteria as determined by the Committee and set forth in the Award
Document and subject to such other restrictions as the Committee deems
advisable.     7.2 Terms of Restricted Common Stock Awards:

 

a.. Stock Awarded: Whenever shares of Restricted Common Stock are awarded to a
Participant, such shares shall be outstanding, and the Award Document shall bear
language stating that the shares have been issued subject to the restrictions
set forth in the Plan and the Award Document. All shares of Restricted Common
Stock awarded under the Plan shall be deposited for the benefit of the
Participant with the Secretary of the Corporation as custodian until such time
as the shares are vested and transferable.       b. Voting Rights: A Participant
who is awarded shares of Restricted Common Stock under the Plan shall have full
voting rights on such shares, whether or not the shares are vested or
transferable.       c.  Dividend Rights: Shares of Restricted Common Stock
awarded to a Participant under the Plan, whether or not vested or transferable,
may have full dividend rights as determined by the Committee and set forth in
the Award Document. Any dividends with respect to Restricted Common Stock that
are subject to performance-based restrictions shall be subject to the same
Restrictions as such Restricted Common Stock. If shares of Common Stock or other
securities are issued as a result of a merger, consolidation or similar event,
such shares shall be issued in the same manner, and subject to the same deposit
requirements, vesting provisions and transferability restrictions as the shares
of Restricted Common Stock which have been awarded.       d.  Vesting: If a
Participant has received an Award of Restricted Common Stock pursuant to the
provisions of the Plan, (i) is employed by the Corporation or remains a
Non-Employee Director at the end of the Award Period and (ii) for shares with
performance-based restrictions, the performance goals have been met, then the
Participant shall vest at the end of the Award Period in the shares of Common
Stock awarded to the Participant for that Award Period, in each case, to the
extent provided in the applicable Award Document.       e. Forfeiture: A
forfeiture of shares of Restricted Common Stock pursuant to the terms of the
Award Document and the Plan shall affect a complete forfeiture of voting rights,
dividend rights and all other rights relating to the Award as of the date of
forfeiture.

 

7.3 Terms of Restricted Common Stock Unit Awards:

 

a. Number of Shares and Other Terms: The number of shares of Common Stock
subject to a Restricted Common Stock Unit Award and the Award Period and
performance-based restrictions (if any) applicable to a Restricted Common Stock
Unit Award shall be determined by the Committee.       b. Vesting: If a
Participant has received an Award of Restricted Common Stock Units pursuant to
the provisions of the Plan, (i) is employed by the Corporation or remains a
Non-Employee Director at the end of the Award Period and (ii) for Restricted
Common Stock Units subject to performance-based vesting restrictions, the
performance goals have been met, then the Participant shall vest at the end of
the Award Period in the Award, in each case, to the extent provided in the
applicable Award Document.

 



 8 

 

 



  c. Settlement of Vested Restricted Common Stock Unit Awards: The Award
Document relating to a Restricted Common Stock Unit Award shall specify (i)
whether such Award may be settled in shares of Common Stock or cash or a
combination thereof and (ii) whether the Participant shall be entitled to
receive, on a current or deferred basis, dividend equivalents, and, if
determined by the Committee, interest on, or the deemed reinvestment of, any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such Award. Any dividend equivalents with respect to Restricted
Common Stock Units that are subject to performance-based restrictions shall be
subject to the same Restrictions as such Restricted Common Stock Units. Prior to
the settlement of a Restricted Common Stock Unit Award, the Participant shall
have no rights as a shareholder of the Corporation with respect to the shares of
Common Stock subject to such Award.         d. Forfeiture: A forfeiture of a
Restricted Common Stock Unit Award pursuant to the terms of the Award Document
and the Plan shall affect a complete forfeiture of all rights relating to the
Award as of the date of forfeiture.

 

7.4 Terms of Unrestricted Common Stock Awards. The number of shares of Common
Stock subject to an Unrestricted Common Stock Award shall be determined by the
Committee. Unrestricted Common Stock Awards shall not be subject to any
Restrictions or Performance Criteria; provided, however, Unrestricted Common
Stock Awards shall not be granted to Officers. Upon the grant of an Unrestricted
Common Stock Award, subject to the Company’s right to require payment of any
taxes in accordance with Section 5.4, shares shall be transferred to the holder
in book entry form.     7.5 Transferability of Restricted Common Stock and
Restricted Common Stock Units: Shares subject to a Restricted Common Stock Award
or Restricted Common Stock Unit Award granted to a Participant will become
freely transferable by the Participant only at the end of the Award Period
established with respect to such Award.

 

Article VIII. Phantom Shares and Performance Units.

 

8.1 Phantom Shares:

 



  a. Grants of Phantom Shares: The Committee may from time to time grant Phantom
Shares, the value of which is determined by reference to a share of Common Stock
on terms and conditions as the Committee, in its sole discretion, may from time
to time determine. Each grant of Phantom Shares shall specify the number of
Phantom Shares granted, the initial value of such Phantom Shares which shall not
be less than 100% of the fair market value of the Common Stock as of the date of
grant, the Valuation Dates, the number of Phantom Shares whose Appreciation
Value shall be determined on each such Valuation Date, any applicable vesting
schedule for such Phantom Shares, and any applicable limitation on payment for
such Phantom Shares. In the event of any adjustments as described in Section 5.2
of the Plan, any outstanding Phantom Shares shall be also subject to the same
adjustment as provided for in Section 5.2 of the Plan.         b. Appreciation
Value:

 

  (i) Valuation Dates; Measurement of Appreciation Value: The Committee shall
provide for one or more Valuation Dates on which the Appreciation Value of the
Phantom Shares granted shall be measured and fixed, and shall designate the
number of such Phantom Shares whose Appreciation Value is to be calculated on
each such Valuation Date.         (ii) Payment of Appreciation Value: Except as
otherwise provided in this Section 8.1, the Appreciation Value of a Phantom
Share shall be paid to a Participant in cash in a lump sum as soon as
practicable following the Valuation Date applicable to such Phantom Share. The
Committee may in its sole discretion, establish and set forth a maximum dollar
amount payable under the Plan for each Phantom Share granted.

 

8.2 Performance Units: The Committee may, in its sole discretion, grant
Performance Units to Eligible Persons. Each Performance Unit will have an
initial value that is established by the Committee at the time of grant and
credited to a bookkeeping account established for the Participant. The Committee
will set performance periods and objectives and other terms and conditions of
the grant based upon Performance Criteria as determined by the Committee that,
depending upon the extent to which they are met, will determine the value of
Performance Units that will be paid out to the Participant. The Committee may
pay earned Performance Units in cash, Common Stock or a combination thereof.

 



 9 

 

 



Article IX. Amendment, Duration and Termination of the Plan

 

9.1Duration of Plan: No grants or awards may be made under this Plan after May
31, 2030. Any Award effective on or prior to May 31, 2030 will continue to vest
and otherwise be effective after the expiration of this Plan in accordance with
the terms and conditions of this Plan as well as any requirements set forth in
the Award Document relative to such Award.

 

9.2Right To Amend, Suspend or Terminate Plan: Except as provided in Section 9.5
below, the Board reserves the right at any time to amend, suspend or terminate
the Plan in whole or in part and for any reason and without the consent of any
Participant or Beneficiary; provided, that no such amendment shall:

 



  a. Change the Stock Option price or adversely affect any Stock Option or Stock
Appreciation Right outstanding under the Plan on the effective date of such
amendment or termination, or   b. Adversely affect any Award then in effect or
rights to receive any amount to which Participants or Beneficiaries have become
entitled prior to such amendment, or   c. Unless approved by the Shareholders,
increase the aggregate number of shares of Common Stock reserved for award or
grant under Section 5.1 of the Plan, change the group of Eligible Persons under
the Plan or increase the compensation limits of Section 5.3 and 8.2 of the Plan.



 

  Notwithstanding anything contained in this Plan or any Award Document to the
contrary, the Corporation shall have the unilateral right to amend this Plan and
the Awards and Award Documents thereunder at any time to the extent deemed
necessary or advisable by the Corporation to ensure compliance with, or
exemption from, the requirements of Section 409A.     9.3 Periodic Review of
Plan: In order to assure the continued realization of the purposes of the Plan,
the Committee shall periodically review the Plan, and the Committee may suggest
amendments to the Board as it may deem appropriate.     9.4 Amendments May Be
Retroactive: Subject to Section 9.1 and 9.2 above, any amendment, modification,
suspension or termination of any provisions of the Plan may be made
retroactively.     9.5 Change in Control Under an Agreement: Notwithstanding any
other provisions in the Plan, in the event of a Change in Control and a
qualifying termination as defined under any written employment contract or
agreement between the Corporation and an Officer, Awards granted under this Plan
shall vest to the extent, if any, provided for in the written employment
agreement or contract or in such separate contractual arrangement relating to
such an award or grant as may exist from time to time.     9.6 Change in Control
Without an Agreement: Except as otherwise may be provided by the Committee, in
the event of a Change in Control and an Eligible Termination, a Participant not
covered by a written employment contract or agreement containing a change in
control provision will have any portion of an Award awarded or granted under
this Plan subject to time based only restrictions vest fully and subject to a
performance-based restriction vest on a pro rata basis to the change in control
date using the target number of shares as the basis for the pro ration.     9.7
Compliance With Section 409A: Notwithstanding anything in Section 9.5 or 9.6, or
in any individual agreement to the contrary, to the extent required for
compliance with Code Section 409A, if applicable, an Award granted under this
Plan shall not be paid or settled on an accelerated basis solely as a result of
a Change in Control unless such Change in Control is a “change in control
event”, as defined for purposes of Code Section 409A.

 

Article X. General Provisions

 

10.1 Rights to Continued Employment, Award or Option: Nothing contained in the
Plan or in any Award under this Plan shall give any employee the right to be
retained in the employment of the Corporation or affect the right of the
Corporation to terminate the employee's employment at any time. The adoption of
the Plan shall not constitute a contract between the Corporation and any
employee. No Eligible Person who is an employee shall receive any right to be
granted an option, right or award hereunder nor shall any such option, right or
award be considered as compensation under any employee benefit plan of the
Corporation.

 



 10 

 

 

10.2 Nontransferability: No Award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Corporation or, to the extent expressly permitted in
the Award Document relating to such Award, to the holder’s Immediate Family
members, a trust or entity established by the holder for estate planning
purposes or a charitable organization designated by the holder, in each case,
without consideration. Except to the extent permitted by the foregoing sentence
or the Award Document relating to an Award, each Award may be exercised or
settled during the holder’s lifetime only by the holder or the holder’s legal
representative or similar person. Except as permitted by the second preceding
sentence, no Award may be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
any Award, such Award and all rights thereunder shall immediately become null
and void.

 

10.3 Clawback:

 

  a. If, due to a restatement of CMS Energy Corporation’s or an Affiliate’s
publicly disclosed financial statements or otherwise, an Eligible Person is
subject to an obligation to make a repayment or return of benefits to CMS Energy
Corporation or an Affiliate pursuant to a clawback provision contained in this
Plan, a supplemental executive retirement plan, a bonus plan, or any other
benefit plan (a “benefit plan clawback provision”) of the Corporation, the Board
or Committee may determine that it shall be a precondition to the vesting of any
unvested Award of the Eligible Person under this Plan, that the Eligible Person
fully repay or return to the Corporation any amounts owing under such benefit
plan clawback provision taking into account the requirements of Code Section
409A, to the extent applicable. Any and all Awards under this Plan are further
subject to (i) any provision of law which may require the Eligible Person to
forfeit or return any benefits provided hereunder, in the event of a restatement
of the CMS Energy Corporation’s or an Affiliate’s publicly disclosed accounting
statements or other illegal act, whether required by Section 304 of the
Sarbanes-Oxley Act of 2002, federal securities law (including any rule or
regulation promulgated by the Securities and Exchange Commission), any state
law, or any rule or regulation promulgated by the applicable listing exchange or
system on which CMS Energy Corporation or Consumers Energy Company lists its
traded securities or (ii) any clawback policy of the Corporation, as it may
exist from time to time.         b. To the degree any benefits hereunder are not
otherwise forfeitable pursuant to the preceding sentences of this Section 10.3,
the Board or Committee may require the Eligible Person to return to the
Corporation any amounts granted, awarded or paid under this Plan, or may
determine that all or any portion of an Award shall not vest, if:

 

  (1) the award or grant of such compensation or the vesting of such
compensation, or profit realized on the exercise or sale of securities obtained
pursuant to the Plan, was predicated upon achieving certain financial results
which were subsequently the subject of a substantial accounting restatement of
the Corporation’s financial statements filed under the securities laws (a
“financial restatement”),         (2) a lower Award, a lower vesting result, or
a lower profit on the exercise or sale of securities obtained pursuant to the
Plan ("reduced financial results"), would have occurred based upon the financial
restatement, and         (3) in the reasonable opinion of the Board or the
Committee, the circumstances of the financial restatement justify such a
modification of the Award or its vesting. Such circumstances may include, but
are not limited to, whether the financial restatement was caused by misconduct,
whether the financial restatement affected more than one period and the reduced
financial results in one period were offset by increased financial results in
another period, the timing of the financial restatement or any required
repayment, and other relevant factors.

 

Unless otherwise required by law, the provisions of this Subsection 10.3b.
relating to the return of previously vested Plan benefits shall not apply unless
a claim is made therefore by the Corporation within three years of the vesting
of such benefits.

 

  c. The Committee shall also have the sole discretion to require a clawback in
the event of a mistake or accounting error in the calculation of a benefit or an
Award that results in a benefit to an Eligible Person to which he/she was not
otherwise entitled. The rights set forth in this Plan concerning the right of
the Corporation to a clawback are in addition to any other rights to recovery or
damages available at law or equity and are not a limitation of such rights. Any
Award will be subject to the Corporation’s clawback policy, as may be modified
from time to time in conformance with securities laws, rules and regulations.

 

10.4 Governing Law: The provisions of this Plan and all rights thereunder shall
be governed by and construed in accordance with the laws of the State of
Michigan.

 



 11 

 

 

IN WITNESS WHEREOF, execution is hereby effected.

 

ATTEST:   CMS ENERGY CORPORATION

 

  /s/     By: /s/     Secretary Chief Executive Officer  





 



 12 

 

 

Attachment A

 

“Change in Control” means a change in control of CMS Energy Corporation, and
shall be deemed to have occurred upon the first to occur of any of the following
events:

 

(a)Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of CMS Energy Corporation (not including in the securities
beneficially owned by such Person any securities acquired directly from CMS
Energy Corporation or its Affiliates) representing thirty percent (30%) or more
of the combined voting power for the election of directors of CMS Energy
Corporation’s then outstanding equity securities with the power under ordinary
circumstances to vote for the election of directors, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below; or

 

(b)The following individuals cease for any reason to constitute a majority of
directors then serving: individuals who, on the effective date of the Plan (here
after called the “Effective Date”), constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of CMS Energy Corporation)
whose appointment or election by the Board or nomination for election by CMS
Energy Corporation’s stockholders was approved or recommended by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended; or

 

(c)The consummation of a merger or consolidation of CMS Energy Corporation or
any direct or indirect subsidiary of CMS Energy Corporation with any other
corporation or other entity, other than: (i) any such merger or consolidation
which involves either CMS Energy Corporation or any such subsidiary and would
result in the voting securities of CMS Energy Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of CMS Energy
Corporation or its Affiliates, at least fifty one percent (51%) of the combined
voting power of the voting securities of CMS Energy Corporation or the surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation and immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of CMS Energy Corporation, the entity surviving such merger or
consolidation or, if CMS Energy Corporation or the entity surviving such merger
is then a subsidiary, the ultimate parent thereof; or (ii) a merger or
consolidation effected to implement a recapitalization of CMS Energy Corporation
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of CMS Energy Corporation (not including
in the securities beneficially owned by such Person any securities acquired
directly from CMS Energy Corporation or its Affiliates) representing thirty
percent (30%) or more of the combined voting power of CMS Energy Corporation’s
then outstanding securities; or

 

(d)Either (1) the stockholders of CMS Energy Corporation approve a plan of
complete liquidation or dissolution of CMS Energy Corporation and such plan is
consummated, or (2) there is consummated an agreement for the sale, transfer or
disposition by CMS Energy Corporation of all or substantially all of CMS Energy
Corporation’s assets (or any transaction having a similar effect). For purposes
of clause (d)(2), (i) the sale, transfer or disposition of a majority of the
shares of common stock of Consumers Energy Company shall constitute a sale,
transfer or disposition of substantially all of the assets of CMS Energy
Corporation and (ii) the sale, transfer or disposition of subsidiaries or
affiliates of CMS Energy Corporation, singly or in combinations, or their
assets, only qualifies as a Change in Control if it satisfies the substantiality
test contained in that clause and the Board of CMS Energy Corporation’s
determination in that regard is final. In addition, for purposes of clause
(d)(2), the sale, transfer or disposition of assets has to be in a transaction
or series of transactions closing within six (6) months after the closing of the
first transaction in the series, other than with an entity in which at least
fifty-one 51% of the combined voting power of the voting securities is owned by
stockholders of CMS Energy Corporation in substantially the same proportions as
their ownership of CMS Energy Corporation immediately prior to such transaction
or transactions and immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of the entity to which such assets are sold, transferred or disposed
or, if such entity is a subsidiary, the ultimate parent thereof.

 

Notwithstanding the foregoing clauses (a), (c) and (d), a “Change in Control”
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions closing within six (6) months
after the closing of the first transaction in the series immediately following
which the record holders of the common stock of CMS Energy Corporation
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of CMS Energy Corporation immediately following
such transaction or series of transactions.

 

 13 



 